Citation Nr: 1510871	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-31 614A	)	DATE
	)
	)

On appeal from the
South Central Department of Veterans Affairs Health Care Network 
in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment from July 7, 2009 to July 20, 2009 at Christus St. Mary Hospital (CSMH).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  The Veteran died in January 2010.  M.D.V., a Board Certified Gastroenterologist on behalf of CSMH, is the appellant herein.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by CSMH from July 7, 2009 to July 20, 2009 was denied.  Reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by CSMH from July 2, 2009 to July 6, 2009 was approved.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In this case, the Veteran received treatment at CSMH from July 2, 2009 to July 20, 2009.  As mentioned above, reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by CSMH from July 2, 2009 to July 6, 2009 was approved.  The appellant is claiming payment or reimbursement of medical expenses incurred in connection with medical treatment at CSMH from July 7, 2009 to July 20, 2009.  It appears that the Veteran's complete treatment reports or progress notes from CSMH for medical treatment from July 7, 2009 to July 20, 2009 have not been associated with the claims file, to include the Veteran's electronic file.  

A record located in the Veteran's file in Virtual VA reflects that the Veteran died in January 2010.  As such, the Veteran's personal representative (i.e., the person under applicable law with authority to act on behalf of the Veteran or the Veteran's estate) should be contacted and requested to provide authorization for VA to obtain records of private treatment at CSMH from July 7, 2009 to July 20, 2009, and those records should be requested.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran's personal representative (i.e., the person under applicable law with authority to act on behalf of the Veteran or the Veteran's estate) to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Christus St. Mary Hospital where the Veteran received medical treatment from July 7, 2009 to July 20, 2009.

2. After obtaining the necessary Authorization and Consent to Release Information, contact Christus St. Mary Hospital and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility from July 7, 2009 to July 20, 2009, to include treatment reports and progress notes for the duration of the Veteran's medical treatment.

3. After completion of the above and any additional development deemed necessary, the claim for payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment from July 7, 2009 to July 20, 2009 at CSMH should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the appellant, he should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




